                                                        DOC NO
                                                     •'""-
                           UNITED STATES DISTRICT COURT' [ 'e • —FD
                           WESTERN DISTRICT OF WISCON9N 15 t,.:c 9: [30


ROBERT J. MARX,                                                        t'S

                       Plaintiff,                            Case No. 15-cv-764-wmc
v.                                                           Judge William M. Conley
RICHLAND COUNTY, et al.,
                       Defendant.

                                     NOTICE OF APPEAL



Pursuant to 28 U.S.C. § 1291 and Federal Rules of Appellate Procedure 3(a)(1) and 4(a),

Plaintiff ROBERT J. MARX ("Plaintiff') hereby appeals to the United States Court of Appeals

for the Seventh Circuit from the following orders of the United States District Court for the

Western District of Wisconsin: 1.) final judgement in favor of Richland County ("Defendant")

entered in on the 28th day of March 2019 (Doc. #43), 2.) order granting Defendants' Motion for

Summary Judgement (Doc. #42), 3.) and order denying Plaintiff's Motion to Alter or Amend

Judgement (Doc. #47).

Plaintiff was permitted to proceed in forma pauperis in the above action (Doc. #7) and presumes

to qualify for pauper status on appeal in accordance with F.R.A.P Rule 24(a)(3).

RESPECTFULLY SUBMITTED: April 12, 2019


                                                            ROBERT J. MARX
Robert J. Marx, Pro se
15125 High Hill Drive
Richland Center, WI 53581                                            Pci
608.298.3090                                                Pro se
